HABALSON, J.
Section 2013 of the Code provides, that “Courts of probate, within their respective counties, have authority to grant letters of administration on the estates of persons dying intestate,” in five specified instances, the 3d of which is, “Where the intestate not being an inhabitant of the State, dies out of the county, leaving assets therein.”
The conditions on which the letters of administration were granted to plaintiff, were exactly in accordance with this section of the Code ; and there is no proof in the record that the plaintiff’s intestate owned any property, at the time of his death, outside of Montgomery county in this State, or that any administration was ever had elsewhere on his estate.
By the agreed state of facts on which the case was tried, it is shown that plaintiff’s intestate died a resident citizen of the State of New York, in the year 1872, and at the time of the grant of letters of administration to plaintiff, by the Probate Court of Montgomery county, in 1887, and at the time of the death of plaintiff’s intestate, the property owned by deceased, and claimed to be assets of his estate, as three shares of the capital stock of the Montgomery Gas-Light Company, — a private corporation having its place of business in the city and county of Montgomery, Alabama,— amounting, with the accrued dividends thereon, to $500, the certificates for which plaintiff held at the time he was appointed administrator; that the foregoing facts appear and are correctly stated in plaintiff’s application to said Probate Court for letters of administration; that the letters, on their face, are correct and regular, and that plaintiff qualified, as such administrator, and has ever since been acting as such.
The defendants below contended, — and that is the question they present for our decision, — that the grant of letters of administration to plaintiff by said Probate Court was void, on the ground, that his intestate died in the State of New York, of which he was a resident citizen, at the time of his death, and no facts existed authorizing any court in Alabama to grant letters of administration on his estate, and that on this ground, alone, plaintiff is not entitled to recover. This contention is based on section 1672 of the Code, which authorizes a foreign executor and administrator to transfer the shares of stock held and owned by the testator or intestate, in any private corporation existing under the laws of this State, and payment of dividends on such stock to be *266made to such executor or administrator. But the same section confers the same power and authority on an executor or administrator, deriving his appointment from a court of probate in this State. If there is any conflict between these two sections of the Code, above referred to, it is our duty to construe them in pari materia, and make them both operative, if such a construction can be placed upon them. There is, however, no conflict between them. The latter section merely provides for the transfer of stock by a foreign executor. or administrator, when there is no administration in this State. It does not deny the same right to an administrator appointed here. It is simply cumulative, in extending this authority to a foreign executor or administrator, made so to subserve an obviously good purpose.
It is scarcely necessary to add,- — a principle so often repeated, — that the Probate Court has general jurisdiction over the subject of the administration of estates, and having the right to determine its jurisdiction, on the facts presented in any given case invoking its authority to issue letters of administration, when it does so determine, and proceeds to isssue the letters, the order granting them will survive any mere collateral attack.—Sullivan v. Rabb, 86 Ala, 433; Nicrosi v. Giuly, 85 Ala. 365; Barclift v. Treece, 77 Ala. 528; Goodman v. Winter, 64 Ala. 431; Broughton v. Bradley, 34 Ala. 694.
The facts set out in the application of the plaintiff to the Probate Court of Montgomery, to be appointed administrator of said estate, gave the court jurisdiction to issue letters of administration to him. As such administrator, he had the right to maintain this suit against defendants, and, under the undisputed evidence in the cause, to recover the judgment which was rendered in the court below, in his favor.
There is no error in the record, and the judgment of the Circuit Court is affirmed.